               Case 2:17-cv-01876-JCC Document 29 Filed 09/10/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GEORGE VERKLER,                                      CASE NO. C17-1876-JCC
10                           Petitioner,                   MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter is before the Court on Petitioner’s motion to appoint counsel (Dkt. No. 25.)
18   This Court’s May 2020 order denying Mr. Verkler’s motion for default judgment contains the
19   relevant factual background. (Dkt. No. 22.) Mr. Verkler appealed that order (Dkt. No. 23), and
20   the Ninth Circuit refused to grant a certificate of appealability, (Dkt. No. 26). The Ninth Circuit
21   also denied Mr. Verkler’s motion for reconsideration, advising that it would not entertain any
22   further filings from him in that appeal. (Dkt. No. 27.)
23          While that appeal was pending, Mr. Verkler filed the instant motion. (Dkt. No. 25.) The
24   motion repeats many of Mr. Verkler’s previously rejected arguments. (Compare id., with Dkt.
25   No. 8 at 23–26, Dkt. No. 16 at 14–16, and Dkt. No. 21 at 3, 6.) To the extent Mr. Verkler raises
26   new arguments, the Court has reviewed them and determined that they lack merit.


     MINUTE ORDER
     C17-1876-JCC
     PAGE - 1
               Case 2:17-cv-01876-JCC Document 29 Filed 09/10/21 Page 2 of 2




 1          For these reasons, Mr. Verkler’s Motion to Appoint Counsel (Dkt. No. 25) is DENIED. It

 2   is further ORDERED that the clerk TERMINATE Mr. Verkler’s third supplement to his

 3   underlying § 2255 motion (Dkt. No. 28). The Court will not entertain any further filings from

 4   Mr. Verkler in this closed case.

 5          DATED this 10th day of September 2021.
                                                           Ravi Subramanian
 6                                                         Clerk of Court
 7
                                                           s/Sandra Rawski
 8                                                         Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1876-JCC
     PAGE - 2
